DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 38-57 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Steckel et al. (U.S. Publication No. 2018/0190625 A1; hereinafter Steckel).
	With respect to claim 38, Steckel discloses a display device comprising: an array of pixels [116], each pixel comprising at least three sub-pixels (See Figure 14A-E), each sub-pixel comprising a LED device [101] configured to emit a color spectrum having a light source color point, the three LED devices being of the same type (see ¶[0083]), wherein the LED device of a first sub-pixel is a blue LED device covered with a first wavelength converting layer [400] designed to emit red light having a first color point, the LED device of a second sub-pixel is a blue LED device covered with a second wavelength converting layer designed to emit green light having a second color point (see ¶[0085]), the light source color point, the first color point and the second color point defining a first color space which is different from a set color space (see ¶[0085]; a variety of other pump LEDs may be used), wherein the LED device of the third sub-pixel is a blue LED device [101] covered with a third wavelength converting layer [410]emitting cyan and designed to emit light with a dominant wavelength having a fourth color point, said fourth color point being such that the combination of light emitted by the LED device not converted by the wavelength converting layer and the light converted by the wavelength converting layer results in light having a third color point, wherein the first, the second and the third color points define a second color space in which the set color space is included (See ¶[0085-86]; the relationships of QD layer peak emission with LED 101 peak emission wavelengths within pixels can be integrated into a number of alternative structures, such as a wavelength conversion cover arrangement, QD patch arrangement, or QD patterning on the display substrate)
	With respect to claim 39, Steckel discloses wherein light emitted by the LED devices of the first to third subpixels is the same and has a dominant wavelength equal to or less than 455 nm, and/or wherein light emitted by the LED devices of the first to third subpixels is the same and has a dominant wavelength in the interval of 420 nm to 455 nm, or a dominant wavelength less than 455 nm and more than 400 nm, or more than 380 nm, or more than the transparent absorption edge of the used materials in the pixels (See ¶[0085]; blue or deep blue wavelength less than 500 nm).
	With respect to claim 40, Steckel discloses wherein a wavelength of light emitted by the LED device of the third sub-pixel and light emitted by the third wavelength converting layer differ at least by 25 nm, preferably up to 35 nm, and even more preferably up to 45 nm (See Figure 14D and ¶[0085]; red, green and blue).
	With respect to claim 41, Steckel discloses wherein the set color space is any one of Rec 709, Rec 2020, sRGB, DCI-P3, and/or wherein the fourth color point is such that it is located in the chromaticity diagram color space on the left of the line joining the light source color point and the third color point, above the third color point (See ¶[0082] and Figure 14D).
	With respect to claim 42, Steckel discloses wherein a thickness of the third wavelength converting layer and the density of down-converting material in the third wavelength converting layer is chosen such that the appropriate amount of light emitted by the LED of the third sub-pixel is being converted so as to achieve the third color point when the converted light having the fourth color point and unconverted light having the light source color point are combined (See ¶[0082]).
	With respect to claim 43, Steckel discloses wherein the three LED devices have the same dominant wavelength, spectrum half-width, or radiant flux, and/or the three LED devices are from the same manufacture and/or the three LED devices emit light of the same color (See ¶[0082-83]; blue or deep blue); .
	With respect to claim 44, Steckel discloses wherein the third wavelength converting layer is configured to emit light at a wavelength greater than 480 nm and/or preferably less than 520 nm, and even more preferably 490 nm when excited by the blue light emitted by the LED device of the third sub-pixel, and/or wherein the first wavelength converting layer is configured to emit light at 620 nm when excited by the blue light of the first LED device, and/or wherein the second wavelength converting layer is configured to emit light at 532 nm when excited by the blue light of the second LED device (see ¶[0082] and ¶[0085])
	With respect to claim 45, Steckel discloses wherein preferably less than 10% or preferably less than 5% or preferably less than 1% of the blue light emitted by the LED device of the first sub-pixel escapes through the first wavelength converting layer, and/or wherein preferably less than 10% or preferably less than 5% or preferably less than 1% of the blue light emitted by the LED device of the second sub-pixel escapes through the second wavelength converting layer (see ¶[0084]; absorbs wavelength at the pump LED emission spectrum, preventing leakage).
	With respect to claim 46, Steckel discloses wherein the wavelength converting layers comprise quantum platelets or quantum dots (see ¶[0083])
	With respect to claim 47, Steckel discloses wherein a first filter [410] is positioned on the first wavelength converting layer, and/or a second filter [410] is positioned on the second wavelength converting layer, and/or a third filter [410] is positioned on the third wavelength converting layer (See ¶[0084] and Figure 14D).
	With respect to claim 48, Steckel discloses wherein the first and/or second filters filter out blue light emitted by the respective LED devices which passes through the respective wavelength converting layer (See ¶[0084]).
	With respect to claim 49, Steckel wherein the first and/or second filters and/or third filters absorb at least a portion of wavelengths found in the spectrum of ambient light except for the wavelengths which correspond to the first color point for the first filter, the second color point for the second filter and the blue and fourth color point for the third filter. (See ¶[0084]).
	With respect to claim 50, Steckel discloses a method of manufacturing a display device comprising: forming an array of pixels [116], each pixel comprising at least three sub-pixels, each sub-pixel comprising a LED device [101] configured to emit a color spectrum having a light source color point, the LED devices of the at least three sub-pixels all being of the same type, covering the LED device of the first sub-pixel with a first wavelength converting layer [400] designed to emit red light having a first color point (See Figure 14D), covering the LED device of the second sub-pixel with a second wavelength converting layer [400] designed to emit green light having a second color point, the light source color point, the first color point and the second color point defining a first color space which is different from a set color space, covering the LED device of the third sub-pixel with a third wavelength converting layer designed to emit light with a dominant wavelength having a fourth color point, said fourth color point being such that the combination of light emitted by the LED device not converted by the wavelength converting layer and the light converted by the wavelength converting layer results in light having a third color point, wherein the first, the second and the third color points define a second color space in which the set color space is included (See ¶[0085-86]; the relationships of QD layer peak emission with LED 101 peak emission wavelengths within pixels can be integrated into a number of alternative structures, such as a wavelength conversion cover arrangement, QD patch arrangement, or QD patterning on the display substrate)
	With respect to claim 51, Steckel discloses wherein the light emitted by the LED devices of the first to third subpixels is the same and has a dominant wavelength equal to or less than 455 nm, and/or wherein the light emitted by the LED devices of the first to third subpixels is the same and has a dominant wavelength in the interval of 420 nm to 455 nm, or a dominant wavelength less than 455 nm and more than 400 nm, or more than 380 nm, or more than the transparent absorption edge of the used materials in the pixels (See ¶[0085]; blue or deep blue wavelength less than 500 nm).
	With respect to claim 52, Steckel discloses wherein a thickness of the third wavelength converting layer and a density of down-converting material in the third wavelength converting layer is chosen such that an appropriate amount of light emitted by the LED of the third sub-pixel is being converted so as to achieve the third color point when the converted light having the fourth color point and unconverted light having the light source color point are combined (See ¶[0082]).
	With respect to claim 53, Steckel discloses wherein the LED devices have the same dominant wavelength, spectrum half-width, or radiant flux, and/or wherein the three LED devices are from the same manufacturer, and/or wherein the three LED devices emit light of the same color (See ¶[0082-83]; blue or deep blue).
	With respect to claim 54, Steckel discloses wherein preferably less than 10% or preferably less than 5% or preferably less than 1% of the blue light emitted by the LED device of the first sub-pixel escapes through the first wavelength converting layer, and/or wherein preferably less than 10% or preferably less than 5% or preferably less than 1% of the blue light emitted by the LED device of the second sub-pixel escapes through the second wavelength converting layer (see ¶[0084]; absorbs wavelength at the pump LED emission spectrum, preventing leakage).
	With respect to claim 55, Steckel discloses wherein a first filter [410] is positioned on the first wavelength converting layer, and/or a second filter [410] is positioned on the second wavelength converting layer, and/or a third filter [410] is positioned on the third wavelength converting layer; and wherein the first and/or second filters filter out blue light emitted by the respective LED devices which passes through the respective wavelength converting layer (See ¶[0084] and Figure 14D).
	With respect to claim 56, Steckel discloses wherein a first filter is positioned on the first wavelength converting layer, and/or a second filter is positioned on the second wavelength converting layer, and/or a third filter is positioned on the third wavelength converting layer; and wherein the first and/or second filters and/or third filters absorb at least a portion of wavelengths found in the spectrum of ambient light except for the wavelengths which correspond to the first color point for the first filter, the second color point for the second filter and the blue and fourth color point for the third filter (See ¶[0084]).
	With respect to claim 57, Steckel discloses a pixel structure comprising at least three sub-pixels, each sub-pixel comprising a LED device [101] configured to emit a color spectrum having a light source color point, the three LED devices being of the same type (see ¶[0083]), wherein the LED device of the first sub-pixel is covered with a first wavelength converting layer [400] designed to emit red light having a first color point, the LED device of the second sub-pixel is covered with a second wavelength converting layer [400] designed to emit green light having a second color point, the light source color point, the first color point and the second color point defining a first color space which is different from a set color space, the LED device of the third sub-pixel is covered with a third wavelength converting layer [400] designed to emit light with a dominant wavelength having a fourth color point, said fourth color point being such that the combination of light emitted by the LED device not converted by the wavelength converting layer and the light converted by the wavelength converting layer results in light having a third color point, wherein the first, the second and the third color points define a second color space in which the set color space is included  (See ¶[0085-86]; the relationships of QD layer peak emission with LED 101 peak emission wavelengths within pixels can be integrated into a number of alternative structures, such as a wavelength conversion cover arrangement, QD patch arrangement, or QD patterning on the display substrate).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Stott et al. (U.S. Patent No. 9,728,687 B2) discloses a LED device
Kim et al. (U.S. Publication No. 2018/0375000 A1) discloses a LED device
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546. The examiner can normally be reached 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN HAN/Primary Examiner, Art Unit 2818